Exhibit 4.3Certificate of Designation Series B Preferred Stock CERTIFICATE OF DESIGNATION OF JUNIPER GROUP, INC It is hereby certified that: The name of the corporation (hereinafter called the “Corporation) is JUNIPER GROUP, INC. The certificate of incorporation of the Corporation authorizes issuance of 875,000 shares of preferred stock, par value $0.10 per share, and expressly vests in the board of directors of the Corporation the authority provided therein to issue any or all of said shares in one or more series and by resolution or resolutions to establish from time to time the number of shares to be included in such series and to fix the designation, powers, preferences, and rights of the shares of each such series and the qualifications, limitations, or restrictions thereof. The board of directors has previously designated 375,000 shares of preferred stock as 12% Non-voting Convertible Redeemable Preferred Stock. The board of directors of the Corporation, pursuant to the authority expressly vested in it as aforesaid, has adopted the following resolutions creating a further series issue of convertible preferred stock: RESOLVED, that there shall be a series of shares of the Corporation designated “Series B Convertible Preferred Stock”; that the number of shares of such series shall be 135,000 and that the rights and preferences of such series (the “Series B Preferred”) and the limitations or restrictions thereon, shall be as set forth herein; The following shall be adopted and incorporated by reference into the foregoing resolutions as if fully set forth therein: 1.Liquidation Preference; Redemption. (a)In the event of any liquidation, dissolution or winding up of the Corporation, either voluntary or involuntary, the holders of the Series B Preferred shall be entitled to receive, prior and in preference to any distribution of any assets of the Corporation to the holders of the Common Stock, the amount of $200 per share (the “Liquidation Preference”). (b)A consolidation or merger of the Corporation with or into any other corporation or corporations, or a sale of all or substantially all of the assets of the Corporation (other than a sale or transfer to a wholly owned subsidiary of the Corporation), shall, at the option of the holders of the Series B Preferred, be deemed a liquidation, dissolution or winding up within the meaning of this Section 2 if the shares of stock of the Corporation outstanding immediately prior to such transaction represent immediately after such transaction less than a majority of the voting power of the surviving corporation (or of the acquirer of the Corporation's assets in the case of a sale of assets).Such option may be exercised by the vote or written consent of holders of a majority of the Series B Preferred at any time within thirty (30) days after written notice (which shall be given promptly) of the essential terms of such transaction shall have been given to the holders of the Series B Preferred in the manner provided by law for the giving of notice of meetings of shareholders. 2.Series B Preferred - Optional Conversion.The holders of the Series B Preferred shall have optional conversion rights as follows: (a)Right to
